Title: From John Quincy Adams to Thomas Boylston Adams, 30 October 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Boston 30. October 1802.

I received last evening your favour of the 21st: instt: and now enclose you a set of three bills at sixty days sight, drawn on Messrs: Bird, Savage and Bird, London, for one thousand pounds Sterling—With them I send a letter of advice, unsealed; at the bottom of which you may add that you have endorsed over the bills, when you shall have sold them. Then seal it up, and be careful to send it by the same vessel which will carry the first bill.
You will sell the bills to the best advantage you can—And do not fail to remit me the proceeds, so that I may receive them at the latest by the twentieth of next month—Deduct from them one per cent of the amount, as your Commission, for your trouble.
If you sell advantageously (any thing above par) I hope immediately upon receiving your remittance, to send you another thousand pounds on the same terms.
Your affectionate brother.
